                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

UNITED STATES OF AMERCA                       :
EX. REL PETER J. BONZANI, JR,                 :
      Plaintiff,                              :                 CIVIL CASE NO.
                                              :                 3:16-CV-1730 (JCH)
      v.                                      :
                                              :
UNITED TECHNOLOGIES                           :
CORPORATION ET AL.,                           :                 OCTOBER 22, 2019
     Defendants.                              :

         RULING RE: DEFENDANTS’ MOTION TO DISMISS THE FOURTH
           AMENDED COMPLAINT (DOC. NO. 97) AND DEFENDANT’S
     MOTION TO FILE RESPONSE TO PLAINTIFF’S SUR-REPLY (DOC NO. 107)

I.    INTRODUCTION

      Plaintiff/Relator Peter J. Bonzani, Jr. (“Bonzani”) filed suit, on behalf of the United

States of America, under the False Claims Act, section 3729 et seq. of title 31 of the

United States Code, against defendants United Technologies Corporation (“UTC”) and

Pratt and Whitney (“PW”) (collectively “defendants”). See Fourth Amended Complaint

(“FAC”) (Doc. No. 96).

      The FAC pleads three counts against the defendants. In Counts I and II,

Bonzani alleges that the defendants violated the FCA by (1) knowingly or recklessly

presenting, or causing to be presented, false or fraudulent claims for payment to the

United States; and (2) making, using, or causing to be made or used, a false record or

statement in seeking payment from the government. See 31 U.S.C. § 3729(a)(1)(A)–

(B); FAC ¶¶ 473, 478. In Count III of the TAC, Bonzani alleges that PW fired him in

retaliation for his engaging in protected activity under the FCA. See FAC ¶ 484. This

court had previously denied defendants’ Motion to Dismiss as to Count III of the Third

Amended Complaint (“TAC”). See Ruling (Doc. No. 95) at 11. In that Ruling, this court


                                             1
also granted defendants’ Motion to Dismiss as to Counts I and II, but gave Bonzani

leave to replead. Id. Bonzani subsequently filed his Fourth Amended Complaint.

       Pending before the court are the defendants’ Motion to Dismiss the Fourth

Amended Complaint (Doc. No. 97) and defendants’ Motion to File a Response to

Bonzani’s Sur-Reply (Doc. No. 107). For the reasons stated below, the Motion to

Dismiss is denied, and the Motion to File a Sur-Reply is denied as moot.

II.    FACTS1

       On January 1, 2008, the United States Air Force (“USAF”) awarded Contract

Award Identification Number FA861108C2896 (“the Contract”) to PW. FAC ¶ 23. The

Contract is a “cost-plus” contract for the manufacture of the F119 engine, which is used

in the production of the USAF’s F-22 military jet. Id. ¶¶ 25. As of the filing of the FAC,

PW had been paid $3.7 billion pursuant to the Contract. Id. The Contract is subject to

both the Federal Acquisition Regulation (“FAR”) and the Defense Federal Acquisition

Regulation Supplement (“DFARS”). Id. ¶ 23. The Contract also incorporates the Pratt

& Whitney Quality Management System Manual (the “PW Manual”). Id. ¶ 29.

       Critical parts for both the F-22 and the F-35 fighter jet engines, including the

Integrally Bladed Rotors (“IBRs”), are manufactured at the PW plant in Middletown,

Connecticut (“Middletown Plant”). Id. ¶ 39. During the manufacturing process, IBRs are

spray-coated according to detailed specifications, in order to create a “knife edge seal”

when the IBR rotates. Id. ¶ 41. A proper seal is critical to proper jet engine function.

Id. ¶ 42. From 2012 through November 2015, all F-22 engine cores supplied to the

USAF under the Contract were assembled at the Middletown Plant. Id. ¶ 43.



       1   The facts are taken from Bonzani’s Fourth Amended Complaint (“FAC”) (Doc. No. 96).

                                                   2
        Bonzani was hired full-time by PW in 2012 “to assist in all aspects of robotic

spray-coating of military jet engine parts.” Id. ¶ 21. In November 2015, Bonzani was

ordered to conduct a “root cause analysis as to why suddenly all test samples for the

IBRs for the F119 jet engine were failing contractually-required testing,” when they had

previously passed such testing. Id. ¶ 44. During the course of his inspection, Bonzani,

along with another PW employee, determined that “the use of a wrongly sized spray

gun whose spray plumes were unable to sufficiently coat the test piece” had resulted in

improper coating of the representative samples of IBRs used for testing purposes. 2 Id.

¶¶ 48, 49. When Bonzani inquired as to whether any production or testing changes had

recently occurred, he was informed that a new test apparatus had recently been

installed, and that samples began to fail testing after the change in test apparatus. Id.

¶¶ 53, 54. A comparison of the old and new test apparatus revealed that the old

apparatus could be manipulated to move samples closer to the spray gun, while the

new, contractually compliant apparatus, could not be manipulated in the same manner.

Id. ¶¶ 56–59.

        When Bonzani inquired as to how previous tests had been successful, an

employee at PW’s Material Control Laboratory (“MCL”), the lab responsible for quality

control testing of representative IBR samples, told Bonzani that employees had

“cheated” in the past. Id. ¶¶ 66, 67. The employee also told Bonzani that the “cheating”

involved moving the IBR sample closer to the spray gun. Id. ¶¶ 67, 301. Bonzani

informed the Production Coatings Engineer at the Middletown Plant of his findings. The




        2 Because the quality testing process is inherently destructive, representative samples of IBRs,
rather than the components actually used in construction of the engines, are tested. See FAC ¶ 38.

                                                    3
engineer did not deny knowledge of the fraudulent testing, but rather responded that he

had “inherited the problem.” Id. ¶ 69.

       Bonzani informed two co-workers at PW’s East Hartford location of his findings

the next morning, on November 20, 2015. Id. ¶ 70. They responded that it was

common knowledge that the Middletown Plant had been “taking short cuts on tests.” Id.

¶ 71. Bonzani also informed several members of PW management of his findings later

that same morning. Id. ¶ 72. On the afternoon of the same day—November 20, 2015—

Bonzani was interrogated, placed on probation, and escorted from PW’s East Hartford

facility. Id. ¶ 75. Ninety days later, his employment with PW was terminated. Id. ¶ 75.

III.   LEGAL STANDARD

       A.     Rule 12(b)(6)

       To withstand a motion to dismiss filed pursuant to Federal Rule of Civil

Procedure 12(b)(6), “a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. The plausibility standard is not a probability requirement; the pleading

must show, not merely allege, that the pleader is entitled to relief. Id. Legal conclusions

and “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” are not entitled to a presumption of truth. Id. However, when

reviewing a motion to dismiss, the court must accept the factual allegations in the

operative complaint as true and draw all reasonable inferences in the non-movant’s

favor. See Graziano v. Pataki, 689 F.3d 110, 114 (2d Cir. 2012).

                                               4
       B.     Rule 9(b)

       Qui tam complaints filed under the False Claims Act (“FCA”) are subject to the

heightened pleading requirements of Federal Rule of Civil Procedure 9(b). United

States ex rel. Chorches for Bankr. Estate of Fabula v. Am. Med. Response, Inc., 865

F.3d 71, 81 (2d Cir. 2017). Rule 9(b) requires that, in alleging fraud, a party must “state

with particularity the circumstances constituting fraud.” Fed. R. Civ. P. 9(b). A

complaint alleging fraud must ordinarily “(1) specify the statements that the plaintiff

contends were fraudulent, (2) identify the speaker, (3) state where and when the

statements were made, and (4) explain why the statements were fraudulent.”

Chorches, 865 F.3d at 81 (citation omitted). However, allegations may be based on

“information and belief when facts are peculiarly within the opposing party’s knowledge.”

Id. at 81–82 (quoting Wexner v. First Manhattan Co., 902 F.2d 169, 172 (2d Cir. 1990)).

Where pleading is permitted on information and belief, the complaint must “adduce

specific facts supporting a strong inference of fraud.” Chorches, 865 F.3d. at 82.

       As relevant to Bonzani’s qui tam claim, the FCA imposes liability on any person

who “knowingly presents, or causes to be presented, a false or fraudulent claim for

payment or approval” or who “knowingly makes, uses, or causes to be made or used, a

false record or statement material to a false or fraudulent claim.” 31 U.S.C. §

3729(a)(1)(A)–(B). Bonzani must therefore allege that (1) defendant submitted a claim

for payment to the government, (2) the claim for payment was false or misleading, (3)

the defendant acted knowingly in making that false or misleading claim for payment,

and (4) the false or misleading statement was material to the government’s decision to

pay. See Chorches, 865 F.3d at 81.



                                             5
IV.    DISCUSSION

       A.     The FAC Alleges Fraud with Sufficient Particularity

       This court previously held that Counts I and II of Bonzani’s Third Amended

Complaint failed to meet Rule 9(b)’s particularity requirement. See Ruling at 7. In so

ruling, this court noted that the TAC speculated—in conclusory fashion—that certain

FARS and DFARS provisions “must be included in the contract,” Third Amended

Complaint (“TAC”) (Doc. No. 83), ¶ 137, and that the Contract “surely included a higher-

level contract quality requirement,” id. ¶ 156. Because Bonzani had gained access to

the relevant contract documents and terms through his requests to the government,

after he filed his TAC, this court held that he could not plead to the content of the

Contract on information and belief. Ruling at 7. The court held that the TAC failed to

meet Rule 9(b)’s particularity requirement. Id. at 8. This court nonetheless allowed

Bonzani to replead his Complaint, so long as any amendment was “limited to the

inclusion and incorporation of the contractual information Bonzani obtained from the

government in order to attempt to cure the shortcoming of the TAC with regard to Rule

9(b).” Id.

       On April 15, 2019, Bonzani filed the Fourth Amended Complaint (Doc. No. 96).

The FAC incorporated excerpts of the contract he received from the government and

attempted to address the Rule 9(b) shortcomings identified by this court. The contract

provisions confirmed some of Bonzani’s previous allegations. For example, the contract

provisions confirmed that the contract incorporated FAR and DFARS provisions

requiring that PW maintain a quality-control system, mandated defendants to certify

conformance with the Contract, and incorporated the PW Manual as the higher-level

contract quality requirement. FAC ¶¶ 7, 28, 29, 122, 123, 148, 166, 150–212.

                                             6
       Despite these changes, defendants continue to maintain that Bonzani’s

allegations are not supported by plausible or particular facts as required by Rule 9(b).

Defendants’ Memorandum in Support of Motion to Dismission (“Def. Mem.”) (Doc. No.

98), at 4. Specifically, defendants argue that the FAC must be dismissed because “it

omits key details about the spray coating and testing specifications at issue, how those

requirements were allegedly violated, the identification of any actual nonconforming

parts produced and delivered to the government, and the existence and content of any

false statements made to the government concerning such parts.” Id. at 5.

     Defendants first argue that the FAC fails to include any details regarding the

content of the spray-coating and the test specifications that Bonzani alleges defendants

failed to follow. Id. at 6. They further argue that “[i]n a False Claims Act case premised

on contractual noncompliance, the failure to identify the underlying specifications with

which the defendant failed to comply is grounds for dismissal.” Id. (citing United States

ex rel. Ladas v. Exelius, Inc., 824 F.3d 16, 26 (2d Cir. 2016)).

       However, Bonzani has identified the underlying test specification that defendants

failed to follow. For example, the FAC sufficiently pleads that the contract adopted the

PW Manual as the “higher-level contract requirement” and that defendants therefore

were required to adhere to the standards and process set forth in the PW Manual. FAC

¶¶ 5, 29, 31; see also Contract Award ID# FA861108C2896 (“Ex. A”) (Doc. No. 96-1) at

180. The PW Manual, in turn, requires that the sample IBRs tested by defendants for

quality control be constructed and spray-coated under conditions that mimic the

manufacture of the actual IBRs. FAC ¶¶ 46, 316–317. This includes spraying the

sample from the same distance and same angle as the actual IBRs. FAC ¶¶ 316–318;



                                             7
see also PW Manual (Doc. No. 105) at 2 (“[Sample] must be coated from same distance

and angle as part.”).3

        The FAC provides sufficient details to plead the violation of these contractual

provisions with particularity and plausibility. Based on his inspection of the IBRs and

the spray guns, Bonzani concluded that, because of the confined space within the IBRs,

the spray guns used by defendants could not get closer than six inches from the engine

parts manufactured by the defendants. FAC ¶¶ 286, 394. However, his inspection of

the test apparatus previously used to spray the samples revealed that a pin had been

removed from the old apparatus, “thereby permitting the sample piece to be intentionally

manipulated and moved closer to the spray gun than the distance required by the

contractually-mandated Work Instructions and specifications.” Id. ¶ 58. In other words,

the old test apparatus could be manipulated in a such a way to allow for a closer, more

favorable spray distance than that used with the parts manufactured by defendants.

FAC ¶ 56. The replacement test apparatus did not permit the same manipulation. Id. ¶

59. Bonzani therefore concluded that “the IBR samples were able to pass quality

testing in the past solely because the tests were not performed according to the

contractually required quality control requirements specified in the Work Instructions.”

Id. ¶ 60. Bonzani has pled plausibly and with particularity how this manipulation violates

the PW Manual, which is incorporated into the Contract as the “higher-level contract



        3 After filing their Reply, defendants provided Bonzani with a portion of the PW Manual.
Defendants protest that Bonzani cannot continue to rely on discovery to amend his complaint. See
Defendants’ [Proposed] Response to Relator’s Sur-Rely (Doc. No. 107-1) at 2 n.2. However, because
the FAC references the PW Manual and this exact contractual requirement, the court may consider this
document at the pleading stage. See McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.
2007) (“In reviewing a motion to dismiss . . . our review is limited to the facts as asserted within the four
corners of the complaint, the documents attached to the complaint as exhibits, and any documents
incorporated in the complaint by reference.”) (emphasis added).

                                                       8
quality requirement,” id. ¶ 30, and mandates that sample IBRs be tested under the

same conditions under which the actual IBRs are manufactured, see PW Manual at 2.

       Defendants next argue that the FAC failed to plead the details of the fraud from

2012 to 2015—the period before Bonzani inspected the Middletown Plant—with

particularity and plausibility and failed to allege with particularity and plausibility that

defendants produced or delivered a single nonconforming part. Regarding the period

between 2012 and 2015, the FAC plausibly alleges that defendants had committed

fraud since at least 2012. From 2012 through November 2015, “every IBR for every

F22 engine manufactured for the government under the Contract was spray-coated at

the Middletown facility.” FAC ¶ 40 (emphasis in original). During this time, defendants

used the same spray gun that Bonzani identified to be improper. Id. ¶ 50. Even more,

during his inspection of the facility, “Bonzani was informed that no changes had been

made . . . to the spray techniques, materials or equipment from 2012 through to the date

of his troubleshooting.” Id. ¶ 277. Despite a history of passing tests during this period,

Bonzani concluded that “the test failure and production stoppage [in November 2015]

was the result of spray techniques, equipment and materials that should have resulted

in failed tests and stoppage of production for the entire duration of the production of

F119 engines for the F-22 dating back to November, 2012.” Id. ¶ 289.

       The plausibility and particularity of these allegations is further buttressed by his

interactions with PW employees. While inspecting the Middletown Plant, Bonzani asked

the PW employee responsible for testing the sample engine parts how the factory had

previously passed testing. The employee informed Bonzani that “they had ‘cheated in

the past’ by ‘moving the sample closer’ to the thermal spray gun.” FAC ¶ 301. When



                                               9
Bonzani shared with the production coating engineer at the facility his findings regarding

the long-standing fraud, the employee did not object, and only stated that: “It’s not my

fault. I inherited the problem.” Id. ¶ 69. The next day, when Bonzani told two PW

employees that the Middletown Plant was cheating on the test samples, the employees

“acknowledged a company-wide ‘common knowledge’ about the Middletown Plant

having a reputation for quality control problems.” Id. ¶ 344. Bonzani’s firsthand

observations of defendants’ manipulation of the test apparatus, along with admissions

of employees involved in the fraud, provides sufficient factual basis for the FAC to plead

these claims with particularity and plausibility.

       The defendants’ conduct further supports Bonzani’s allegations of fraud. Within

twenty-four hours after Bonzani had discovered the alleged fraud and notified

management of his concerns, defendants summarily suspended Bonzani. FAC ¶ 12.

“[T]the allegation that [Bonzani] was the victim of adverse employment action in

retaliation for [his] efforts to expose the many improprieties described casts the entire

body of allegations in an even more serious and credible light, and thus, to the extent

they needed it, helps ‘nudge[ ] [them] across the line from conceivable to plausible.’”

United States ex rel. Gelman v. Donovan, 12-CV-5142, 2017 WL 4280543, at *7

(E.D.N.Y. 2017, Sept. 25, 2017) (quoting Twombly, 550 U.S. at 570).

       Defendants next argue that the FAC failed to allege with particularity or

plausibility that defendants produced or delivered a single nonconforming engine. Def.

Mem. at 10. In support of this argument, defendants rely upon United States ex. rel.

Ladas v. Exelis, Inc., 824 F.3d 16 (2d Cir. 2016). In Ladas, the Second Circuit affirmed

dismissal pursuant to Rule 9(b) because the complaint lacked factual allegations “that



                                              10
any finished devices that failed required testing were actually delivered to the

government.” Id. at 27. Defendants argue that “[m]uch like Ladas . . . the FAC fails to

allege any facts as to the actual condition of any of those engines upon or after delivery

during that long period.” Def. Mem. at 11.

       Defendants’ reliance on Ladas is misplaced. The Ladas Complaint failed to

allege how the defect related to any contractual requirements. Id. at 26 (“[T]he only

uncomplied-with specification identified in the [Complaint] was an internal ITT

specification that was not part of the Contract.”); see also id. at 27 (“[T]he [Complaint]

did not plausibly allege that the devices themselves, or the equipment as a whole, were

not tested in accordance with the Contract.”). Because the Ladas Complaint did not

allege any defect related to contractual requirements, there was no basis for the court to

infer that “any finished devices that failed required testing were actually delivered to the

government.” Id. at 27. Here, Bonzani has identified the applicable contract term

governing spray-coating and testing IBRs, and explained how PW violated it.

Therefore, construing the facts in Bonzani’s favor, Bonzani has plausibly alleged with

particularity that defendants delivered nonconforming parts to the government.

       Although defendants argue that Bonzani has failed to specify when a single

nonconforming part was delivered, such identifications are not required to give effect to

the “salutary purposes” of Rule 9(b)—specifically, the purpose “to provide a defendant

with fair notice of a plaintiff’s claim.” Chorches, 824 F.3d 86; see also Michaels Bldg.

Co. v. Ameritrust Co., 848 F.2d 674, 680 (6th Cir. 1988) (“Rule 9(b) does not require

omniscience; rather, the Rule requires that the circumstances of the fraud be pled with

enough specificity to put defendants on notice as to the nature of the claim.”). The



                                             11
defendants have sufficient notice of Bonzani’s claim. Rule 9(b) is a practical standard

that “does not inflexibly dictate adherence to a preordained checklist of ‘must have’

allegations.” United States ex rel. Heath v. AT&T, Inc., 791 F.3d 112, 125 (D.C. Cir.

2015). The FAC satisfies this standard by describing, in detail, the contractual

requirements and explaining how PW violated them.

      Finally, defendants argue that the FAC fails to create a strong inference that any

false claims were submitted. Def. Mem. at 14. As defendants note in their

Memorandum, this court previously held that Bonzani may plead the submission of

specific false claims on information and belief. Even so, defendants note that the

Second Circuit requires Bonzani to make “plausible allegations creating a strong

inference that specific false claims were submitted.” Chorches, 865 F.3d at 86.

      The FAC meets this standard. The defendants manufactured and sold F119

engines to the government under a contract, and, in return, the government paid

defendants roughly $3.7 billion. FAC ¶ 3. “[B]ecause the function of a cost-plus-fee

contract is to secure reimbursement from the government, it creates a strong inference

that specific false claims—for those reimbursements—were submitted to the

government, satisfying the Chorches standard.” United States ex rel. Hussain v. CDM

Smith, Inc., 14-CV-9107, 2017 WL 4326523, at *5 (S.D.N.Y. Sept. 27, 2017). In

Chorches, upon which defendants principally rely, the complaint alleged that between

40% and 70% of defendant’s business involved Medicare and Medicaid, which

“suggests that any systemic scheme” would cause false claims to be submitted to the

government. 865 F.3d at 85 n.10. Here, “the contract involves only a government

buyer and only noncomplying parts.” Bonzani’s Memorandum in Opposition (“Pl. Mem.”)



                                            12
(Doc No. 99) at 25 (emphasis in original). Even more, defendants certified compliance

with the Contract each time it requested payment for an F199 engine delivered to the

government. FAC ¶¶ 6, 7. Bonzani has therefore created a strong inference that false

claims were submitted to the government. “It would stretch the imagination to infer the

inverse.” Chorches, 865 F.3d at 85 n.11 (quoting United States ex rel. Grubbs v.

Kanneganti, 565 F.3d 180, 192 (5th Cir. 2009)).

       B.     The FAC Sufficiently Alleges Materiality

       A complaint filed under the FCA must also plead materiality, that is, the

misrepresentation must be material to the government’s payment decision. Universal

Health Servs., Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989, 2002 (2016). The

FCA defines “material” to mean “having a natural tendency to influence, or be capable

of influencing, the payment or receipt of money or property.” 31 U.S.C. § 3729(b)(4). In

Escobar, the Supreme Court declined to decide whether section “3729(a)(1)(A)’s

materiality requirement is governed by [section] 3729(b)(4) or derived from common

law” because “[u]nder any understanding of the concept, materiality look[s] to the effect

on the likely or actual behavior of the recipient of the alleged misrepresentation.” 136 S.

Ct. at 2002 (internal quotations omitted). The Escobar Court then enumerated multiple

evidentiary indicia of materiality: whether the relevant rule was a condition of payment,

whether the defendant's misrepresentation went to the “very essence of the bargain,”

and how the Government reacted to similar misconduct when it had “actual knowledge”

of it. Id. at 2003–04. The Court nonetheless noted that “materiality cannot rest on ‘a

single fact or occurrence as always determinative.’” Id. at 2001 (quoting Matrixx

Initiatives, Inc. v. Siracusano, 563 U.S. 27, 39 (2011)). Indeed, both the facts of

Escobar and the Court’s analysis “illustrate that materiality is essentially a matter of
                                             13
common sense rather than technical exegesis of statutes and regulations.” Gelman,

2017 WL 4280543, at *5.

       Bonzani argues that adherence to the relevant contractual provisions constituted

a condition of payment. Pl. Mem. at 27. The “Contract provides for the government’s

right to ‘take withhold/consideration for a Variance at the time of delivery which may be

returned to the Contractor upon closure of the Variance,’ i.e., a condition of payment.”

Id. at 28 (quoting Ex. A at 234). The Contract defines a Variance as “a major

material/workmanship noncompliance.” Ex A. at 234. Major noncompliance is defined

as a “noncompliance to the requirements specified in a contract, specification, drawing

or other approved material description which adversely affect performance, durability,

reliability, interchangeability, maintainability, effective use or operation[, and] cannot be

completely eliminated by rework [or repair].” Id. The FAC pleads that defendants’

noncompliance with the proper testing of samples was a violation of the PW Manual,

which “calls for representative sample pieces to be sprayed under strictly specified

conditions designed to duplicate the production spray-coating applied to the

production component (the IBR).” FAC ¶ 46; see also PW Manual at 2. Bonzani

alleges that the defendants’ failure to adhere to this contractual provision affects the

reliability of the engine, FAC ¶ 306, and creates a defect that cannot be eliminated by

repair, id. ¶ 312. Therefore, the defects Bonzani identified constitute a Variance.

Because the government can withhold payment on account of this Variance, adherence

to this contractual provision constituted a condition of payment.

       Defendants correctly note that “being labeled a condition of payment does not

make a clause material, Escobar, 136 S. Ct. at 2003,” and that, in any case, “the



                                             14
clauses cited by [Bonzani] are not so labeled.” Defendants’ Reply (“Def. Reply”) (Doc.

No. 102) at 7. The Escobar Court indeed noted that “[w]hat matters is not the label the

Government attaches to a requirement, but whether the defendant knowingly violated a

requirement that the defendant knows is material to the Government’s payment

decision.” 136 S. Ct. at 1996. In this regard, Bonzani has alleged facts suggesting that

defendants knew the materiality of the fraud. Bonzani alleges that PW employees

admitted to cheating in order to pass the quality control tests. FAC ¶¶ 69, 301.

Furthermore, when the introduction of the new test apparatus made it impossible to

pass the test, defendants halted production of the engine cores. Id. ¶¶ 261–266.

Finally, after production was halted, defendants delegated the spray-coating to another

company. Id. ¶ 80. These allegations, when considered in the light most favorable to

Bonzani, suggest that the defendants understood the contractual requirements involving

proper spray-coating protocols to be material to the government’s payment decision.

       Finally, defendants argue that “Bonzani effectively concedes the FAC’s failure to

adequately plead materiality by his reference to the government’s continued award of

and payment under the contracts [Bonzani] cites.” Def. Mem. at 21. The Escobar Court

noted that, “if the Government pays a particular claim in full despite its actual knowledge

that certain requirements were violated, that is very strong evidence that those

requirements are not material.” 136 S. Ct. at 2003. Here, Bonzani placed the

government on notice of his allegations as early as October 18, 2016, when he filed his

initial complaint. See Complaint (Doc. No. 1). According to defendants, this provided

the government sufficient opportunity to investigate. Nevertheless, Bonzani concedes

that the government awarded a follow-on contract to PW on December 15, 2017, and



                                            15
continues to pay on the contracts at issue. FAC ¶¶ 3, 121. This continued payment is

evidence of a lack of materiality. Escobar, 136 S. Ct. at 2003–04; see also United

States ex rel. Kolchinsky v. Moody’s Corp., 12-CV-1399, 2018 WL 1322183, at *3

(S.D.N.Y. Mar. 13, 2018).

       In response, Bonzani argues that “[t]he government has many reasons for

continuing to buy F119 engines and replacement parts from PW, its sole supplier.” Pl.

Mem. at 32 (citing United States ex rel. Campie v. Gilead Sciences, Inc., 862 F.3d 890,

906–907 (9th Cir. 2017) cert denied, _S. Ct._, 2019 WL 113075 (Jan. 7, 2019) (finding

materiality adequately pled when “there are many reasons the FDA may choose not to

withdraw drug approval”). Here, the engines are sophisticated technology

manufactured exclusively by the defendants. FAC ¶ 43. Bonzani argues that “any

switch would cause significant delays of years, and extraordinary additional expenses at

a risk to national security.” Pl. Mem. 32. Bonzani further argues that, “[a]bsent

discovery, it is unknown why and under what terms or circumstances the government

entered the new contract.” Id.

       The court agrees with Bonzani. Although the follow-on contract is evidence

against materiality, no one factor is dispositive. Escobar, 136 S. Ct. at 2001. The court

understands Escobar “as requiring, at the pleading stage, that the undisclosed

regulatory and other violations be plausibly pled as relevant to the payment decision,

either as a matter of common sense, or in the mind’s eye of the filer of the claim.”

Gelman, 2017 WL 4280543, at *5. Bonzani has satisfied this standard. Borrowing

language from Escobar, “a reasonable person would realize the imperative” of following

the proper spray-coating protocols. Escobar, 136 S. Ct. at 2001; see also FAC ¶ 126



                                            16
(noting that an improperly coated seal will fail prematurely, “with a possibility of

catastrophic failure”). Furthermore, defendants’ halting of production indicates their

belief that compliance with this contractual provision was extremely important. See

Gelman, 2017 WL 4280543, at *5 (“Donovan’s alteration of the content of internal

hospital records strikes a potent materiality chord, as it strongly indicates his belief that

content would be important.”).

       C.       The FAC adequately pleads scienter

       Liability under the FAC is limited to those who “knowingly present[ ] or cause[ ] to

be presented, a false or fraudulent claim for payment or approval[.]” 31 U.S.C. §

3729(a)(1)(A). The FCA defines “knowingly” as: (1) possessing actual knowledge; (2)

acting in deliberate ignorance of falsity; or (3) acting in reckless disregard of falsity. Id.

§ 3729(b)(1). The FCA explicitly states that it “require[s] no proof of specific intent to

defraud.” Id.

       “Rule 9(b) permits scienter to be averred generally, but [the Second Circuit has]

repeatedly required plaintiffs to plead the factual basis which gives rise to a strong

inference of fraudulent intent.” United States ex rel. Tessler v. City of New York, 712 F.

App'x 27, 29 (2d Cir. 2017) (summary order) (citations and quotation marks omitted).

“The requisite ‘strong inference’ of fraud may be established either (a) by alleging facts

to show that defendants had both motive and opportunity to commit fraud, or (b) by

alleging facts that constitute strong circumstantial evidence of conscious misbehavior or

recklessness.” Acito v. IMCERA Group, Inc., 47 F.3d 47, 52 (2d Cir. 1995).

       The facts alleged in the FAC adequately plead scienter. Bonzani alleges that

defendants intentionally manipulated the test apparatus by removing a pin, and that

such manipulation was obvious and could not have been accidental. FAC ¶¶ 290, 294.
                                              17
Bonzani further alleges that defendants knowingly used the wrong spray gun for years,

id. ¶ 390, and continued to do so even after Bonzani had recommended a different

spray gun in 2014, id. ¶ 441. Upon inspection of the engine parts, Bonzani concluded

that the defects caused by the inappropriate equipment and processes were “readily

apparent.” Id. ¶ 51. Even more, when Bonzani raised his concerns with PW

employees—including the PW employee responsible for the testing—they admitted that

they had been cheating on the tests. Id. ¶¶ 67, 69. After his inspection of the

Middletown Plant, two PW employees at the East Hartford facility admitted that “it was

common knowledge that taking short-cuts on tests was a common occurrence at [the

Middletown Plant] for some time.” Id. ¶ 344. Statements of PW President Robert

LeDuc regarding a “company-wide breakdown in durability testing” at the Middletown

Plant further corroborate Bonzani’s allegations.4 FAC ¶ 86. These facts, when viewed

in the light most favorable to Bonzani, demonstrate that Bonzani has sufficiently pled

that defendants knew or “should have known” of the fraud. In re DDAVP Direct

Purchaser Antitrust Litig., 585 F.3d 677, 695 (2d Cir. 2009). In sum, the allegations in

the FAC are far from conclusory and contain facts which support a strong inference of

scienter.




        4  Defendants argue that Bonzani’s “corporate culture” allegations do not relate to the false claims
allegations at issue and should therefore be dismissed. Def. Mem. at 25. Defendants correctly note that
President LeDuc made these statements in reference PW’s production of commercial engines, not the
F119 engines at issue here. Nonetheless, the court disagrees that these allegations should be
disregarded. The proper method to striking certain objectionable matter in the pleadings is Rule 12(f) of
the Federal Rules of Civil Procedure. Courts typically do not dismiss facts on immateriality grounds
“unless it can be shown that no evidence in support of the allegation would be admissible.” Lipsky v.
Commonwealth United Corp., 551 F.2d 887, 983 (2d Cir. 1976).

                                                    18
       D.     The FAC Adequately Pleads Count II with Particularized and Plausible
              facts

       The Second Circuit has held that the analysis of whether a plaintiff has

adequately pled a violation under section 3729(a)(1)(A) “applies equally” to the analysis

of whether a defendant knowingly used a false record material to a false or fraudulent

claim under section 3729(a)(1)(B). See Mikes v. Strauss, 274 F.3d 687, 695 (2d Cir.

2001) (“Plaintiff brought suit under each of these subdivisions [in section 3729(a)(1)],

but since our analysis applies equally to all three, we limit discussion primarily to the

first.”), abrogated on other grounds by Escobar, 136 S. Ct. at 2001. The FAC pleads

that the Contract requires that PW provide and maintain an inspection system and, “[a]s

part of the system, the Contractor shall prepare records evidencing all inspection made

under the system and the outcome.” FAC ¶ 155 (citing Ex. A at 180). The FAC alleges

that the system used by defendants was falsified and was not “implemented as dictated

by the contractual requirements.” FAC ¶ 243. For the same reasons discussed above,

the FAC pleads these claims plausibly and with particularity.

       E.     Statute of Limitations

       Finally, defendants argue that the FAC must be dismissed insofar as it alleges

conduct outside the statutes of limitations. Def. Mem. at 27. The FCA has a six-year

limitations period, which “begins to run on the date the claim is made, or, if the claim is

paid, on the date of payment.” United States ex rel. Kreindler v. United Techs. Corp.,

985 F.2d 1148, 1157 (2d Cir. 1993). Bonzani does not dispute that this statute of

limitation applies to his claims. Therefore, his claims are limited to false claims made on

or after October 18, 2010.




                                             19
       The court nonetheless concludes that the statute of limitation does not require

dismissal of any of Bonzani’s claims, however, because he has specifically alleged false

claims within the relevant time period. It is only in fleeting statements like the one cited

by defendants, see Def. Mem. at 27 (citing FAC ¶ 385 (“Relator fears that as much as

twenty-two years’ worth of suspect hardware—obvious product quality ‘escapes’—have

been put into service.”)), that Bonzani makes any reference to defendants’ actions

occurring before 2010. Thus, while the Court agrees that the statute of limitation is

applicable to Bonzani’s claims, it finds that Bonzani has sufficiently alleged that

defendants submitted false claims within the statute to survive the Motion to Dismiss.

V.     CONCLUSION

       For the reasons stated above, the defendants’ Motion to Dismiss the Fourth

Amended Complaint (Doc. No. 97) is DENIED. Defendants’ Motion to File a Response

to Bonzani’s Sur-Reply (Doc. No. 107) is DENIED as moot.

       In the future, unless requested by the court, the parties are ordered not to file

sur-replies.



SO ORDERED.

       Dated at New Haven, Connecticut this 22nd day of October 2019.



                                                  _/s/ Janet C. Hall___
                                                  Janet C. Hall
                                                  United States District Judge




                                             20
